Citation Nr: 0908748	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to specially adapted housing or a certificate of 
eligibility for a special home adaptation grant.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1970 to May 1972.  Service in the Republic of 
Vietnam and the award of the Combat Medical Badge are 
evidenced by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the Veteran's claim.

Procedural history

In December 1989, the Veteran filed a claim of entitlement to 
specially adapted housing or a special home adaptation grant.  
The claim was denied in a May 1990 rating decision.  The 
Veteran filed a claim to reopen his previously denied claim 
in August 1991.  The Veteran disagreed with the decision and 
filed a timely appeal.  His claim was ultimately denied in an 
October 1995 Board decision.  Following numerous subsequent 
attempts to reopen, the Veteran's claim of entitlement to 
specially adapted housing or a special home adaptation grant 
was last finally denied in a December 2001 RO rating 
decision.  

In July 2001, the Veteran again filed a claimed of 
entitlement to specially adapted housing or a special home 
adaptation grant.  His claim was denied in the May 2004 
rating decision.  The Veteran disagreed with that decision 
and filed a timely substantive appeal [VA Form 9] in 
September 2005.  

In February 2008, the Board remanded the case for further 
procedural development.  The VA Appeals Management Center 
(AMC) continued the previous denial in a December 2008 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims file has been returned to the Board for further 
appellate proceedings.

Personal hearing

The Veteran requested a personal hearing before a Veterans 
Law Judge in his VA Form 9 dated September 2005.  He was 
therefore scheduled to appear at a Travel Board hearing at 
the RO in September 2007.  The Veteran did not report for the 
hearing and he later informed the RO that he did not want to 
reschedule the hearing.  Accordingly, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2008).




Representation

In March 2001, the Veteran informed the RO that he was 
withdrawing his power of attorney with respect to his former 
representative.  The Veteran has not since elected to be 
represented.


FINDINGS OF FACT

1.  In a December 2001 rating decision, the RO confirmed and 
continued a previous denial of the Veteran's claim of 
entitlement to specially adapted housing or a special home 
adaptation grant.  The Veteran was notified of that decision 
and of appellate rights and procedures; he did not submit a 
timely appeal.  

2.  The evidence associated with the VA claims file, 
subsequent to the December 2001 rating decision, is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the claim of 
entitlement to specially adapted housing or a special home 
adaptation grant.

3.  The Veteran's service-connected disabilities are the 
following:  traumatic right ulnar/median neuropathy with 
history of radius fracture, rated as 70 percent disabling; 
shell fragment wound to the left buttock with sciatic nerve 
and muscle damage, rated as 60 percent disabling; shell 
fragment wound to low back with muscle involvement and tender 
scar, rated as 40 percent disabling; shell fragment wound to 
the left shoulder with median nerve damage, rated as 10 
percent disabling; and anxiety neurosis with post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling.

4.  The medical and other evidence of record indicates that 
the Veteran has effectively loss the use of his right upper 
extremity and left lower extremity, such as to preclude 
locomotion without the aid of a cane or a motorized 
wheelchair, due to his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The December 2001 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the December 2001 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to specially adapted housing or a 
special home adaptation grant; therefore, the claim is 
reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The basic eligibility requirements for a certificate for 
specially adapted housing have been met.  38 U.S.C.A. §§ 
2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to specially adapted 
housing or a certificate for a special home adaptation grant.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall considerations

In February 2008, the Board remanded the case in order for 
the agency of original jurisdiction to provide the Veteran 
with appropriate notice pursuant to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claim was then 
to be readjudicated.  

As will be discussed below, the record indicates that the 
Veteran was provided with the requisite Kent notice in 
letters from the AMC dated March 2008 and July 2008.  The 
Veteran's claim was readjudicated in a SSOC dated December 
2008.  Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate the veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).  Therefore, the standard of review and duty to assist 
does not apply to the claim unless it is reopened.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

In Kent, supra, the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for establishing entitlement to 
specially adapted housing and a special home adaptation grant 
in a VCAA letter dated February 2004.

VCAA letters dated March 2008 and July 2008 notified the 
Veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  The letters 
indicated new and material evidence was required to reopen 
the claim, and specifically noted, "[t]o qualify as new, the 
evidence must be in existence and be submitted to VA for the 
first time. . . In order to be considered material, the 
additional existing evidence must pertain to the reason your 
claim was previously denied."  The letters thus notified the 
Veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the July 2008 letter informed the Veteran of the reason his 
claim was previously denied:  "[y]our claim was previously 
denied because the evidence does not show that you have loss 
of use of one or both lower extremities or blindness in both 
eyes and therefore do not meet the criteria for entitlement 
to assistance in acquiring special adaptive housing.  
Therefore the evidence you submit must relate to this fact."  
As such, the Veteran was thoroughly advised of the basis for 
the previous denial as well as what evidence would be 
considered new and material and therefore sufficient to 
reopen the claim, thus satisfying Kent concerns.  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until July 2008, 
years after the May 2004 RO decision that is the subject of 
this appeal.  Crucially, the Veteran's claim was 
readjudicated in the December 2008 SSOC, after he was 
provided with the opportunity to submit additional evidence 
and argument in support of claim and to respond to the Kent-
compliant VCAA notice.  Therefore, the essential fairness of 
the adjudication was not affected.  See Sanders v. Nicholson, 
487 F.3d 881 
(Fed. Cir. 2007).

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the February 2004 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records from any Federal 
agency, to include military records, Social Security 
Administration (SSA) records and medical records at VA 
hospitals.  The Veteran was also advised in the letter that a 
VA examination would be scheduled if necessary to make a 
decision on his claim.  With respect to records from private 
doctors and hospitals, the VCAA letter informed the Veteran 
that VA would make reasonable efforts to request such 
records.

The February 2004 VCAA letter emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The letter specifically requested, "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. 
§ 3.159(b) in that it informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim].  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Therefore, upon 
receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 2006 letter from the RO, which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claims were received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim 
was readjudicated in the December 2008 SSOC, following the 
issuance of the March 2006 letter.  
See Sanders, supra.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes the 
Veteran's service treatment records, the Veteran's 
statements, and the reports of VA and private medical 
treatment.  Additionally, the Veteran was most recently 
afforded a VA examination in March 2004.

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He declined the option of testifying at a 
personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Specially adapted housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. § 3.809(a), (b) (2008).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion' although occasional 
locomotion by other methods may be possible.  See 38 C.F.R. 
§ 3.809(d) (2008).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.50(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc..., in the case of the hand, or balance, 
propulsion, etc..., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63 (2008).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches or 
more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. § 
4.63 (2008).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning loss of use is 
not whether amputation is warranted, but whether the claimant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and not an exclusive list of manifestations of loss 
of use of a foot or hand.  It is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  See 38 C.F.R. 
§ 4.21 (2008) [application of rating schedule]; see also 
Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].

Certificate of eligibility for special home adaptation grant

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issue to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(1); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  See 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 
3.809a (2008).

38 C.F.R. § 3.809a(a) provides that a veteran who first 
establishes entitlement under this section and who later 
becomes eligible for a certificate of eligibility under 38 
C.F.R. § 3.809 may be issued a certificate of eligibility 
under § 3.809.  However, no particular type of adaptation, 
improvement, or structural alteration may be provided to a 
veteran more than once.



Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
Veteran's claim to reopen was initiated in January 2004, the 
claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).
For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

The "old" evidence 

When the Veteran's claim of entitlement to specially adapted 
housing or certification for a special home adaptation grant 
was last finally denied by the RO in December 2001, the 
following pertinent evidence was of record.

Rating decisions had established the Veteran's entitlement to 
service connection for the following disabilities:  traumatic 
right ulnar/median neuropathy with history of radius 
fracture, rated as 70 percent disabling; shell fragment wound 
to the left buttock with sciatic nerve and muscle damage, 
rated as 60 percent disabling; shell fragment wound to low 
back with muscle involvement and tender scar, rated as 40 
percent disabling; shell fragment wound to the left shoulder 
with median nerve damage, rated as 10 percent disabling; and 
anxiety neurosis with PTSD, rated as 30 percent disabling.

VA examination reports dated May 1992 and July 1991 
documented shrapnel wounds to the right forearm with complete 
destruction of the medial, radial, and ulnar nerves.  The 
reports indicated that the Veteran also suffered from 
residuals of a gunshot wound to the left buttock with partial 
sciatic nerve transaction causing difficulty in walking and 
atrophy in the left leg.

A VA treatment record dated June 1999 noted that the Veteran 
"has limited use of his right upper and bilateral lower 
extremities due to gunshot wounds suffered in the Vietnam 
War.  He also suffers from degenerative arthritis in his 
back, which also limits his range of motion."  

A VA treatment record dated March 2000 indicated that the 
Veteran walked with a cane and suffered from right upper 
extremity paralysis and left lower extremity chronic pain.  
He further complained of chronic low back pain, left leg 
pain, and left knee instability requiring a left knee brace.  
The VA physician stated that there was a medical necessity 
for an electric scooter with a car lift.

Also of record were numerous statements submitted by the 
Veteran in which he described his right hand paralysis and 
limited ambulation due to his service-connected disabilities.

The December 2001 rating decision 

In its December 2001 decision, the RO denied the Veteran's 
claim of entitlement to specially adapted housing or a 
certificate for a special home adaptation grant.  
Specifically, the RO decided that despite the Veteran's 
multiple service-connected disabilities, "[t]he evidence 
does not show that he had lost the use of any hand, arm, 
foot, or leg, nor that he uses a crutch, cane, or wheelchair 
for his only mode of transportation (due to a service-
connected condition)."  

The Veteran was informed of the December 2001 rating decision 
and of his appeal rights by letter from the RO dated December 
2001.  He did not appeal.  

In January 2004, the Veteran requested that his claim be 
reopened.  After the RO declined to reopen the Veteran's 
claim, this appeal followed.  

The evidence which has been added to the record since the 
December 2001 rating decision will be discussed in the 
Board's analysis immediately below.

Analysis

The unappealed December 2001 RO rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  As explained above, the Veteran's claim may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
In essence, the December 2001 rating decision denied the 
Veteran's claim because he did not meet the statutory 
guidelines set forth in 38 C.F.R. § 3.809, which mandates 
that a certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus, the anatomical loss or loss of use of one lower 
extremity, or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  See 38 
U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809(a), (b) 
(2008).

In reviewing the evidence added to the VA claims file since 
the December 2001 rating decision, the Board finds that 
additional evidence has been submitted which is sufficient to 
reopen the Veteran's claim.  Specifically, a VA muscular 
examination dated December 2002 indicated that in addition to 
his loss of use of his right upper extremity due to severe 
traumatic nerve damage, the Veteran's "ability to walk is 
now limited to about five to ten feet with his cane between a 
chair and his wheelchair."   An additional December 2002 VA 
examination, administered for the purposes of determining the 
Veteran's eligibility for aid and attendance compensation, 
indicated that the Veteran "is unable to walk any distance.  
He uses a motorized wheelchair.  He uses a cane in walking.  
He has rather severe ataxia and is not able to walk about 
with any ease."  The examiner further opined that the 
Veteran's "ability to ambulate is so limited that he may 
well not be able to protect himself from a hazard."  

Also newly added to the record is the report of the March 
2004 VA examination.  The examiner observed that the Veteran 
used a motorized scooter to attend the examination and 
required a cane and left knee brace to walk.  He stated that 
the Veteran's "left buttock with bullet injury . . . causes 
chronic pain."  
The evidence pertaining to the Veteran's increasing problems 
with ambulation was not of record at the time of the December 
2001 rating decision.  Further, this evidence is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the Veteran's 
claim of entitlement to specially adapted housing, as it 
suggests that the Veteran has suffered the loss of use of his 
right upper extremity and left lower extremity so that he is 
unable to ambulate without the aid of a cane.  

Accordingly, new and material evidence has been received 
pursuant to 38 C.F.R. 
§ 3.156(a).  The Veteran's claim of entitlement to specially 
adapted housing or a certificate for a special home 
adaptation grant is therefore reopened.

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  The first concern centers on the case of Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The second concern 
involves the statutory duty to assist, which comes into play 
at this juncture.  The third concern is the standard of 
review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

The Veteran's presentation has not been limited to the matter 
of new and material evidence.  Moreover, as the Board is 
ultimately granting his claim, there is no prejudice to the 
Veteran in the Board's consideration of his claim on the 
merits.



(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the Veteran 
in the development of his claim attaches at this juncture.  
The Board must therefore determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).

In this case, VA has obtained the Veteran's service treatment 
records and all identified VA treatment records.  These 
records have been associated with the Veteran's claims file.  
The Veteran's claims file also contains private treatment 
records.  In addition, the Veteran was most recently afforded 
a VA examination in March 2004. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the VCAA and that no further actions need be undertaken on 
the Veteran's behalf.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2008).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim. 

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

Discussion of the merits of the claim

As noted in the relevant law and regulations section above, a 
certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to (1) the loss, or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or (3) the loss, or loss of use, of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss, or loss of 
use, of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or wheelchair.  See 38 C.F.R. 
§ 3.809(b)(1), (3) (2008).  

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned]; Cf. 
Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the 
conjunctive "and" in a statutory provision mean that all of 
the conditions listed in the provision must be met].

The Veteran was wounded in action in Vietnam.  As indicated 
above, his service-connected disabilities are the following:  
traumatic ulnar/median neuropathy with history of radius 
fracture, rated as 70 percent disabling; shell fragment wound 
to the left buttock with sciatic nerve and muscle damage, 
rated as 60 percent disabling; shell fragment wound to low 
back with muscle involvement and tender scar, rated as 40 
percent disabling; shell fragment wound to the left shoulder 
with median nerve damage, rated as 10 percent disabling; and 
anxiety neurosis with PTSD, rated as 30 percent disabling.

The evidence does not demonstrate, nor does the Veteran 
contend, that he suffers from blindness in either eye as a 
result of his service-connected disabilities.  Moreover, 
although the medical evidence clearly shows that the Veteran 
has effectively lost the use of his right hand, there is no 
evidence to demonstrate that the Veteran has lost the use of 
his left upper extremity.  The Board recognizes that the 
Veteran is service-connected for shell fragment wound to the 
left shoulder with median nerve damage and that he 
experiences painful limitation of motion as a result.  
However, VA examination and treatment records demonstrate 
that the Veteran retains function in his left upper 
extremity.  

In essence, the Veteran contends that he has effectively lost 
the use of one upper extremity and one lower extremity due to 
his service-connected disabilities.  As noted above, to 
otherwise qualify for financial assistance in acquiring 
specially adapted housing, the loss, or loss of use, of one 
lower extremity must be demonstrated together with the loss 
or loss of use of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or wheelchair.  
See 38 C.F.R. § 3.809(b)(1), (3) (2008).  

It is undisputed that the Veteran suffers from loss of use of 
his right upper extremity due to his service-connected 
traumatic right ulnar/median neuropathy with history of 
radius fracture.  Notably, the December 2002 VA examiner 
stated that the service-connected injuries to the Veteran's 
right upper extremity "have resulted in the virtually 
complete lack of use of the right forearm and hand."  

The competent medical evidence also demonstrates that the 
Veteran experienced significant nerve and muscle damage as a 
result of his service-connected shell fragment wound to the 
left buttock and shell fragment wound to low back with tender 
scar.  Specifically, the December 2002 VA examination report 
indicated that the Veteran suffered from left sciatic nerve 
injury causing muscle weakness and paraspinal nerve injury 
causing muscle tenderness and loss of function as a result of 
his shell fragment wounds of the back and left buttock.  

These service-connected disabilities have resulted in a long-
standing history of regular and constant use of a cane as the 
Veteran's normal mode of locomotion.  Notably, the December 
2002 VA examiner indicated that the Veteran's gait "is very 
difficult with ataxia and stiffness of his left leg."  He 
further stated that the Veteran "is unable to walk any 
distance [and] uses a cane in walking . . . He has poor 
balance and has to use a cane for support of his balance."  
Additionally, VA examination and treatment records show that 
the Veteran now requires an electric wheelchair for 
locomotion.  The December 2002 VA examiner indicated that the 
Veteran uses an electric scooter/motorized wheelchair to get 
around and that his "ability to walk is now limited to about 
five to ten feet with his cane between chair and [motorized] 
wheelchair."  

As has been discussed in the law and regulations section 
above, the loss of use of a lower extremity is found in 
situations in which the regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion is required.  Accordingly, the Veteran's complete 
reliance on the use of a cane and a motorized wheelchair for 
ambulation, demonstrates that he experiences the loss of use 
of his left lower extremity which requires the regular and 
constant use of a cane and motorized wheelchair for 
locomotion.  

There is no competent medical evidence that the Veteran does 
not regularly and constantly use a cane, nor is there any 
recent evidence indicating that the Veteran no longer 
requires a cane and motorized wheelchair for locomotion.  

Therefore, resolving all doubt in favor of the Veteran, the 
Board concludes that the Veteran's service-connected right 
upper extremity and left lower extremity disabilities are of 
such severity that they result in a combined loss of use such 
as to preclude locomotion without the aid of a cane and a 
motorized wheelchair.  See  38 C.F.R. § 3.809(b)(1), (d) 
(2008).  Accordingly, the requirements for specially adapted 
housing have been met, and the appeal is granted to that 
extent.

In light of the Board's grant of entitlement to specially 
adapted housing, the matter of entitlement to a certificate 
of eligibility for assistance in acquiring a special home 
adaptation grant is rendered moot.  As was noted in the law 
and regulations section above, a special home adaptation 
grant may only be issued to a veteran who is not eligible for 
specially adapted housing.  See 38 C.F.R. § 3.809 (2008).


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


